DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites inorganic substances released through “other naturally occurring events”.  The specification does not provide any guidance as to what events are included within the scope of this phrase, or as to what inorganic substances might be released through such events.  It is not clear from either the claim language or the specification what species are included in the claim.  Claim 3 is indefinite because the boundaries of the claimed subject matter are not clearly delineated and the scope is unclear.  
Claims 19 and 20 depend from Claim 3 and are therefore similarly indefinite.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-10, 13, 16-18, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kabashima et al. (US 2009/0093575).  ThermoFisher (Glycidyl Methacrylate Safety Data Sheet, 2021, p. 1-12) is cited as an evidentiary reference.  Both references were cited in a prior Office action.
Regarding Claims 1, 2, 17, and 18, Kabashima teaches a composition comprising a polylactic acid (PLA) resin mixed with a (meth)acrylic acid ester compound (Abstract).  PLA represents a polymer produced from cyclic monomers (i.e. lactide) or monomers capable of forming cyclic monomers (i.e. lactic acid).  PLA is recognized in the art as a polymer and does not contain any non-polymerized hydroxy acids.  Therefore, Kabashima’s PLA reads on the claimed first composition.
The (meth)acrylic ester compound is used to link the PLA molecules (p. 2, [0032]) by reacting with PLA in the presence of a peroxide (p. 2, [0034]).  Thus, the (meth)acrylic ester compound is capable of copolymerizing with PLA.  This reads on the claimed second composition.
Kabashima’s composition includes 0.01-20 parts by mass (meth)acrylic ester compound per 100 parts PLA (p. 2, [0033]).  This indicates that the composition will include approximately 83.3-99.99 wt% PLA and 0.01-16.7 wt% (meth)acrylic ester compound.  Thus, Kabashima anticipates Claims 1 and 2.
Alternatively regarding Claims 1 and 2, Kabashima teaches another resin composition comprising 70-99 wt% of a crosslinked biodegradable polyester resin formed from the aforementioned PLA and (meth)acrylic ester; 1-30 wt% of a reinforcing fiber; and 0.01-10 parts by mass of a carbodiimide compound with respect to 100 parts of the polyester resin and fiber (p. 2, [0027]).  
The PLA-based polyester resin reads on the claimed first composition as discussed above.  Carbodiimide compounds are recognized in the art as reacting with terminal groups present in polyesters such as PLA.  Therefore, Kabashima’s carbodiimide reads on the claimed second composition.  
The amounts indicated at page 2, [0027] correspond to a composition comprising approximately 63.63-98.99 wt% of a crosslinked PLA resin and 0.01-9.09 wt% of a carbodiimide compound.  Thus, this embodiment of Kabashima also anticipates Claims 1, 2, 17, and 18.
Regarding Claim 4, the first (meth)acrylic ester compound listed by Kabashima is glycidyl methacrylate (p. 2, [0032]).  ThermoFisher demonstrates that this compound has a melting point of -90°C (p. 6, Section 9).
Regarding Claim 5, glycidyl methacrylate is recognized in the art as containing one carbon double bond and one epoxy group.  The epoxy group reads on the claimed at least one more reactive group.
Regarding Claim 6, Kabashima’s product is described as crosslinked (p. 1, [0017]) and no residual monomer or partially polymerized products are described as being present.  Therefore, it is understood that Kabashima’s product is fully polymerized as claimed.
Regarding Claim 7, Kabashima’s composition includes fibers mixed with the crosslinked biodegradable polyester resin (p. 4, [0058]).  The fibers are formed from a polymer having an aromatic amide structure, such as polyparaphenylene terephthalamide (p. 4, [0059]).  The fibers are not described as participating in any copolymerization reaction with the remaining components of the composition, nor do the polymers making up the fibers possess any functionality recognized in the art as participating in copolymerization with the remaining components of the composition.
Regarding Claims 8 and 21-23, the fibers preferably have a length of 2-6 mm (p. 5, [0070]).  
Regarding Claim 9, the carbodiimide compound described above reads on the claimed crosslinker.  Alternatively, a variety of other crosslinking agents are described at page 4, [0052].  
Regarding Claim 10, the fibers described above read on fillers as claimed.  Alternatively, the composition may include pigments (i.e. colorants), antioxidants, flame retardants, and fillers (p. 6, [0081]).
Regarding Claim 13, Kabashima teaches molded articles formed by injection molding and extrusion (p. 6, [0083]).
Regarding Claim 16, the (meth)acrylic ester compound is used to link the PLA molecules (p. 2, [0032]) by reacting with PLA in the presence of a peroxide (p. 2, [0034]).  Thus, the (meth)acrylic ester compound is capable of copolymerizing with PLA.  Alternatively, carbodiimide compounds are recognized in the art as reacting with terminal functional groups present in polyesters such as PLA.  

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kabashima as applied to Claims 1 and 8 above, further in view of Katayama et al. (US 2004/0068059; cited in prior Office action).
Regarding Claim 24, Kabashima remains as applied to Claims 1 and 8 above.  Kabashima teaches the use of fillers at page 6, [0081].  Kabashima does not teach a specific filler or an appropriate size for such a filler.
In the same field of endeavor, Katayama teaches a composition containing PLA (Abstract).  The composition is used to form molded articles through processes including injection molding and extrusion (p. 15, [0262]).  The composition may include an inorganic filler such as silica, preferably having a particle diameter of 50 nm or less.  The addition of the inorganic filler increases both biodegradability and melt strength, which results in improved moldability (p. 39, [0626]-[0628]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kabashima in view of Katayama to select silica having a particle diameter of 50 nm or less for the benefit of increased biodegradability, increased melt strength, and improved moldability.  In addition, Katayama demonstrates that silica having a particle diameter of 50 nm or less is suitable for use as a filler material in PLA-based compositions used to form molded articles through processes including injection molding and extrusion.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kabashima as applied to Claim 1 above, further in view of Sinclair et al. (US 5,180,765).
Regarding Claim 25, Kabashima remains as applied to Claim 1 above.  Kabashima’s composition includes PLA (Abstract).  Additives such as plasticizers may be added to the PLA-based composition (p. 3, [0041]).  Kabashima does not teach the inclusion of monomers capable of forming cyclic monomers as claimed.
In the same field of endeavor, Sinclair teaches that PLA may be plasticized with lactic acid (Abstract).  Employing a plasticizer of this type allows articles formed form PLA compostions to mimic the properties of non-degradable polymers like polyethylene while retaining biodegradability (col. 6, lines 42-54 and 64-68).  Sinclair recognizes that lactic acid is capable of being converted to its cyclic dimer, lactide monomer (col. 2, lines 9-11).  Thus, lactic acid reads on a monomer capable of forming cyclic monomers.
It would have been obvious to one of ordinary skill in the art at the time of filing to select Sinclair’s lactic acid as a plasticizer for use in Kabashima’s PLA-based composition, as it is expressly recognized as being suitable for use in this capacity.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  Modification in this way reads on Claim 25.
Response to Arguments

Applicant's arguments filed 14 June 2022 have been fully considered but they are not persuasive.
The Applicant argues that Kabashima requires PLA, a (meth)acrylic acid ester, a peroxide, and a reinforcing fiber.  The Applicant characterizes the fiber as reading on a third “composition”.  The Applicant concludes that Kabashima does not anticipate the claimed subject matter because more than two “compositions” are required.
The preamble of Claim 1 includes the transitional term “comprising”.  The claimed “first composition” (see line 2 of Claim 1) and the claimed “second composition” (see line 15 of Claim 1) include the transitional phrase “comprised of”, which is interpreted as having the same meaning as “comprising”.  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  See MPEP 2111.03(I).  Therefore, any additional components present in Kabashima’s composition are not excluded by the claims.
The Applicant argues that Kabashima includes a (meth)acrylic ester to accelerate crystallization of PLA, whereas the claimed second component is disclosed as a feature to adjust hydrophilicity of the overall resin.
The fact that Kabashima’s motivation for combining the various claimed elements differs from the Applicant’s cannot be the basis for patentability when the elements themselves are anticipated.  Additionally, features relating to hydrophilicity are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the rejection of Claim 24 under 35 U.S.C. 103, the Applicant argues that Katayama’s inorganic filler would increase the viscosity of Kabashima’s composition, which would be disadvantageous in injection molding processes.
There is no indication in either Katayama or Kabashima that an increase in viscosity would be disadvantageous in any way or  would render the prior art composition unsuitable for its intended purpose, including injection molding.  See, for instance, Katayama at page 40, [0650] where the composition including Katayama’s filler is described as being suitable for a wide range of molding methods including injection molding.  In addition, while injection molding may be among the various methods recited in Claim 13, this feature is not included in Claim 24.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762